[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                           U.S. COURT OF APPEALS
                                No. 08-14035                 ELEVENTH CIRCUIT
                                                                MARCH 9, 2009
                            Non-Argument Calendar
                          ________________________            THOMAS K. KAHN
                                                                   CLERK

                    D.C. Docket No. 08-00012-CR-T-30-MSS

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

      versus

JUAN GREGORIO SALAZA TORRES,
                                                         Defendant-Appellant.


                         __________________________

               Appeal from the United States District Court for the
                           Middle District of Florida
                         _________________________

                                 (March 9, 2009)

Before HULL, PRYOR and HILL, Circuit Judges.

PER CURIAM:

      Grady C. Irvin, Jr., appointed counsel for Juan Gregorio Salaza Torres in

this direct criminal appeal, has moved to withdraw from further representation of
the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87

S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues

of merit, counsel’s motion to withdraw is GRANTED, and Torres’s convictions

and sentences are AFFIRMED.




                                          2